Citation Nr: 0602796	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to payment of full compensation benefits during a 
portion of a period of incarceration as the result of a 
felony conviction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision letter issued by 
the RO.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for hepatitis B and C.  
However, he withdrew this claim in November 2003.  



FINDINGS OF FACT

1.  Service connection is presently in effect for post-
traumatic stress disorder (PTSD), with a 100 percent 
evaluation assigned as of June 1993.  

2.  The veteran is shown to have been incarcerated beginning 
on July 3, 1998 for a felony conviction and to be scheduled 
for released from the period of incarceration until 2007.  



CONCLUSION OF LAW

Full compensation benefits during the entire period of 
incarceration as the result of a felony conviction are not 
payable to the veteran by operation of law.  38 U.S.C.A. 
§§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.665 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, as this case turns on the question of present 
incarceration, the RO has obtained information as to the 
dates and expected length of the veteran's incarceration.  As 
this case does not involve medical questions, a VA 
examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  In the June 2002 decision letter, the RO notified 
the veteran that he would have to provide documentation as to 
his release from prison.  38 C.F.R. § 3.159(b)(1).  The 
veteran was provided the full provisions of 38 C.F.R. 
§ 3.159, as well as an explanation of applicable regulations, 
in the July 2003 Statement of the Case.  

Finally, in an October 2003 letter concerning a separate 
claim, the RO set forth the relative duties of the veteran 
and VA in obtaining evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board is aware that the RO has fulfilled VA's 
notification requirements over the course of the appeal, 
rather than entirely before the issuance of the appealed 
decision letter.  

However, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. 
§ 3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who is rated 20 percent or more shall 
receive the rate of compensation payable under 38 U.S.C.A. 
§ 1114(a), which equates to a 10 percent disability payment.  

In the case at hand, the veteran was incarcerated at a state 
facility, beginning on July 3, 1998, for a felony conviction.  

At that time, service connection was in effect for PTSD, with 
a 100 percent evaluation effective beginning in June 1993.  

In July 1999, the RO proposed a reduction of the veteran's 
compensation benefits pursuant to 38 C.F.R. § 3.665 as of 
September 3, 1998 (e.g., the 61st day following 
incarceration).  The veteran did not respond to this letter, 
and the payment reduction was effectuated as of November 
1999.  

The veteran applied for full reinstatement of benefits in 
March 2002, claiming that his prior felony conviction had 
been revoked and revised.  

In July 2003, the RO contacted the records manager of the 
correctional facility where the veteran was incarcerated.  
The RO learned from this contact that there had been no 
change in the date of commitment of July 3, 1998 and that the 
veteran's release from the facility was scheduled for 2007.  

In the same month, the RO also contacted the clerk of the 
court issuing the noted sentence revision order.  The RO was 
notified that a Motion to Revoke and Revise would alter the 
veteran's sentence by giving credit for time served prior to 
conviction, shortening the sentence and moving up the release 
date.  

Given this information, the Board finds that the veteran 
remains incarcerated, apparently through 2007, and the 
provisions of 38 C.F.R. § 3.665 and 38 U.S.C.A. § 1114(a) 
concerning the reduced rate of benefits payments for a 
veteran incarcerated for a felony still apply.  

Accordingly, full compensation benefits during the entire 
period of his incarceration as the result of a felony 
conviction are not payable in this case, and the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. at 429-30 (in a 
case where the law is dispositive of the claim, the claim 
should be denied because of the lack of legal entitlement 
under the law).  



ORDER

The claim for payment of full compensation benefits during a 
portion of a period of incarceration as the result of a 
felony conviction is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


